[DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT                            FILED
                               ________________________                 U.S. COURT OF APPEALS
                                                                          ELEVENTH CIRCUIT
                                                                              March 9, 2006
                                      No. 05-10842                          THOMAS K. KAHN
                                ________________________                        CLERK

                           D. C. Docket No. 01-07258-CV-KAM

STASAN, INC.,
RICHARD BLUMBERG,


                                                                          Plaintiffs-Appellants,

                                              versus

ARTER & HADDEN, L.L.P.,

                                                                           Defendant-Appellee.


                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (March 9, 2006)

Before BIRCH and MARCUS, Circuit Judges and MILLS *, District Judge.

PER CURIAM:


     *
         Honorable Richard Mills, United States District Judge for the Central District of Illinois.
      After careful consideration of the record, the briefs of the parties, having

entertained oral argument and a review of the Order of the Honorable Kenneth A.

Marra, United States District Judge, dated 27 January 2005, we find no error in that

order. Accordingly, the judgment of the district court is AFFIRMED.




                                          2